DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean MacDavitt on 9/2/2021.
The application has been amended as follows: 
Claim 1, lines 6-7 “the synthetic aperture radar(s)” is amended to –the one or more synthetic aperture radars--.
Claim 1, line 9 “the synthetic aperture radar” is amended to –the one or more synthetic aperture radars--.
Claim 1, line 28 “the synthetic aperture radar(s)” is amended to –the one or more synthetic aperture radars--.
Claim 2, lines 3-4 “the synthetic aperture radar” is amended to –the one or more synthetic aperture radars--.
Claim 6, line 7 “raw SAR again data” is amended to –raw SAW data again--.
Claim 7, lines 3-4 “the synthetic aperture radar” is amended to –the one or more synthetic aperture radars--.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Calabrese (US 20160109570) and Tsuchida (US 20170299715) do not teach nor make obvious (claim 1) for each SAR acquisition, applying a respective radiometric equalization, based on the respective radiometric equalization Doppler parameters, to the respective SAR data to compensate for possible differences in pointing of the synthetic aperture radar(s) used to carry out the SAR acquisitions, without degrading azimuth resolution and without introducing radiometric distortions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648